Title: Virginia Delegates to Benjamin Harrison, 11 February 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philadelphia Feby. 11th. 1783
We had the honor of receiving your Excellency’s favor, of the 31st. of Jany.; & sympathize very sincerely in the distress you must have felt for a Sister so worthy of being belovd & honord.
The miscarriage of our Letter of the 22d ult. was probably owing to the cause your Excellency supposes. We shall desire the Post-master general to make due enquiry into it, that if any mal-practice can be discovered it may be punishd. The demands of the Officers tho’ just, are distressing; & we wish their sentiments had been such, as your Excellency mentions. But we have no reason to apprehend, that they will forget they are Citizens as well as Soldiers; or be dissatisfyd with the best provision that can be made for them, during the distress of the war.
The enclosed hand-bill, which receives some corroboration from the report of a Captain just arrivd from St. Thomas’s, is all we know of the issue of the negociations for Peace.
Congress have passd Resolutions, relative to the Tobacco shipt by Mr. Clarke; & the settlement of the State-accounts; copies of which we shall transmit by the next post. The dispute with Mr. Nathan is not yet arbitrated.
We have the honor to be with the highest respect, your Excellency’s most obedient & most humbl Servants
J Madison Jr.John F. MercerJos: Jones.A. LeeTheok: Bland jr
